Title: To James Madison from Arthur Breese, 11 April 1794
From: Breese, Arthur
To: Madison, James


Sir.
Whitestown Ap. 11th. 94.
Your letter of the 22d. Ultimo. I Recd. a few days since. I live on the Sadaqueda Patent, three Miles from Lot No. 2. and am perfectly well acquainted with its general, situation, quality &ca. It is situated on the Mohawk river, near the confluence of two large Creeks, The Oriskany, & The Nine Mile Creeks—at the Distance of Nine Miles from Fort Stanwix, at which place a Canal, will be cut, so that the waters of Wood Creek, & the Mohawk, can communicate. There will then be an uninterupted Navigation for small Boats, to the Lake Ontario, excepting a trifling obstruction at the Falls of Oswego. The Country in every direction from the Lot is rapidly settling—the quality of the soil is unexceptionable. The rear as good as the Front. Prices of Land in its Neighborhood, in an unimproved State, is four Dollars Per acre—and the average worth of your Lot, is at least, that. Since I have been here, land has rose, Fifty Per Cent. which is nearly two years. And you may reasonably calculate a proportionable rise, for several years to come, Provided we are not engaged in a war, with some of the Belligerent Powers; such an event would check the settlement of this Country, and of course the price of Land must fall. People in this Place are generally Poor, few that would be able to advance you the Money, for the whole of the Lot, ’tho they might for part. So that you must calculate upon selling on a short credit. Town Lots in this Village are selling for £50. the acre, few can be obtained for that.
Your Lot being principally feasible Land, I suggest the Propriety of laying it out in 100. acre Lots, & selling it to Settlers at five Dollars an acre, upon a short credit, with Interest.
If I can contribute to’ads the consummation of your wishes—it shall be with Much Chearfulness. I have the Honor to be Sir, with Much Respect Yr. Most Obet. Humbe. Servt.
Arthur Breese
